DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the portion of the claim “ causing the first router identify the second server as a local server such that the first server and the second server have at least one equivalent route metric” is indefinite as it isn’t clear whether these details (such that the first server and the second server have at least one equivalent route metric) are required or merely an intended aspect.
Regarding claim 7, the portion of the claim “dismantling the logical tunnel between the first router and a second router based on detecting that the load balancing trigger event has ended” is indefinite as it isn’t clear if the limitation “a second router” is referring to the same “second router” as initially recited in claim 1. 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman (US 11336573 B2) in view of Filsfils (US 20150043570 A1), further in view of Howard (US 10033627 B1), and further in view of Mithyantha (US 20130339544 A1).
Regarding Claim 1

Janakiraman teaches:

A method for load balancing an Anycast network, comprising: monitoring a network segment in the Anycast network, the network segment being associated with a first router and a first server (col 7 lines 45-55 fig. 1A region 104A (network segment) The public cloud networks 102a, 102b include two regions 104a, 104b, and 104c, 104d, respectively, (collectively referred to as regions 104 (network segments) col 9 lines 45-65 anycast IP address (anycast network), col 6 lines 60-67 if the service VPC is overloaded (based on monitoring), fig. 1C region 104 A with VPC (resources in the form of a datacenter comprising a lot of server as illustrated in fig. 3), col 11 lines 50 to 60 the resources and/or server computers 302 may include, or correspond to, the VPCs 106 described herein (CSR 118 with a route table 122) associated with a first server) 

col 5 lines 45-65 (IPSec)/generic routing encapsulation (GRE) tunnels may span between two CSR instances (router )across regions, different tunnels are provided within each CSR (cloud router) to represent different legs/combinations (e.g., segments) of the service chain);


detecting a load balancing trigger event associated with the network segment (col 6 lines 60-67 if the service VPC (server) is overloaded),; 


Janakiraman does not teach:

based on detecting the load balancing trigger event, causing creation of a logical tunnel between the first router and a second router, the second router being: remote from the first router; and 

associated with a second server; 

Filsfils teaches:

based on detecting the load balancing trigger event, causing creation of a logical tunnel between the first router and a second router, the second router being: remote from the first router (¶15 The network shown in the example of FIG. 1 includes a plurality of client nodes (C1, C2, C3, C4, C5) 10 in communication with server nodes (S1, S2, S3, S4, S5, S6) 12 via links, ¶42 a load threshold may be configured for C1's interface to C2. Upon exceeding a certain threshold (e.g., using averaging and churn avoidance technique with dual thresholds), C1 can consult its BGP database (containing new AFI/SAFI) to determine whether C2 has a spare interface that is compatible and connected to the same underlying optical network. If so, C1 can configure its local port at its spare interface to request GMPLS-UNI overlay to create a link to server destination S2 (spare interface to C2), as shown in FIG. 1, fig. 4 step 46 ¶32 The network device uses the advertised spare interface information to identify compatible spare interfaces in the network (step 44) and directs traffic over a new path containing the spare interface (step 46)); and 

associated with a second server (¶15 server destination S2);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman in light of Filsfils in order for identifying the interface as a spare interface and advertising the spare interface in the first network, wherein advertising the spare interface comprises transmitting connectivity and compatibility information for the spare interface (Filsfils ¶8).

Janakiraman-Filsfils does not teach:

logically associating the second server with the first router; and 

causing the first router identify the second server as a local server such that the first server and the second server have at least one equivalent route metric.

Howard teaches:

logically associating the second server with the first router (col 5 lines 15-55 The content provider 104 illustrated in FIG. 1 corresponds to a logical association of one or more computing devices associated with a content provider. Specifically, the content provider 104 can include a web server component 110 corresponding to one or more server computing devices for obtaining and processing requests for content (such as Web pages) from the client computing devices 102, col 6 lines 1-10 server components 118 and 124 are considered to be logically grouped, regardless of whether the components, or portions of the components, are physically separate); Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils in light of Howard in order to facilitate the delivery of requested content, such as Web pages and/or resources identified in Web pages, through the utilization of a content delivery network (“CDN”) service provider (col 1 lines 45-55).

Janakiraman-Filsfils -Howard does not teach:

causing the first router identify the second server as a local server such that the first server and the second server have at least one equivalent route metric.

Mithyantha teaches:

causing the first router identify the second server as a local server such that the first server and the second server have at least one equivalent route metric (¶58 load balancing of servers 106 in responding to requests from clients 102. ¶93 the appliance 200 may comprise a router ¶249 each intermediary device (first router)  may use the same predetermined values for the advertised one or more connection metrics, such that the router considers each path to be equal cost, so that it may load balance among the paths and corresponding nodes and virtual servers (first and second server). Thus, in some embodiments, advertising the IP address and routing metric or metrics may result in installing ((adding additional resources to the an existing network)) equal cost multi-path routes to the cluster on the router

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils -Howard in light of Mithyantha in order to provide a system and method for using equal cost multi-path routing for traffic distribution in a cluster environment (Mithyantha ¶3).


Regarding Claim 2 and 12

Janakiraman-Filsfils -Howard-Mithyantha teaches:

The method of claim 1.

Mithyantha teaches:

The method of claim 1, wherein the at least one equivalent route metric is associated with an administrative cost of using the first server or the second server to route network traffic (¶58 load balancing of servers 106 in responding to requests from clients 102. ¶93 the appliance 200 may comprise a router ¶249 each intermediary device (first router)  may use the same predetermined values for the advertised one or more connection metrics, such that the router considers each path to be equal cost (administrative cost), so that it may load balance among the paths and corresponding nodes and virtual servers (first and second server). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils -Howard in light of Mithyantha in order to provide a system and method for using equal cost multi-path routing for traffic distribution in a cluster environment (Mithyantha ¶3).




Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Filsfils -Howard-Mithyantha as applied to claim 1 above, and further in view of McCanne (US 20030105865 A1).

Regarding Claim 3

Janakiraman-Filsfils -Howard-Mithyantha does not teach:

The method of claim 1, further comprising causing the second server to provide a first advertisement to the first router that the second server is available to route network traffic.

McCanne teaches:

The method of claim 1, further comprising causing the second server to provide a first advertisement to the first router that the second server is available to route network traffic (¶47 the two server devices utilize the routing advertisements to reflect server availability into the infrastructure of the network 300, ¶38 servers that are properly functioning and advertising their availability, Routers R.sub.4 and R.sub.3 (local router) are configured to listen to these reachability advertisements on their attached LANs 302 and 304, respectively ¶38 servers that are properly functioning and advertising their availability)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Janakiraman-Filsfils -Howard-Mithyantha in light of McCanne in order to provide a very high availability and robustness when anycast is built on standard adaptive routing protocols and the service elements are clustered for redundancy, thus ensuring that requests are routed only to servers that are properly functioning and advertising their availability (McCanne ¶38).

Regarding Claim 4

Janakiraman-Filsfils -Howard-Mithyantha -McCanne teaches:

The method of claim 3.

McCanne teaches:

The method of claim 3, wherein the first advertisement comprises an Anycast network address (¶29 anycast address and to create new routing protocols and service interfaces that are "anycast aware.", ¶31 advertisement of anycast addresses to a central authority and associates a large block of anycast addresses with a single, well-connected backbone network, ¶80 Each ARN is capable of advertising routing reachability to the anycast address space owned by the service-node infrastructure, Motivation
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils -Howard-Mithyantha in light of McCanne in order to provide a very high availability and robustness when anycast is built on standard adaptive routing protocols and the service elements are clustered for redundancy, thus ensuring that requests are routed only to servers that are properly functioning and advertising their availability (McCanne ¶38).

Regarding Claim 5
Janakiraman-Filsfils -Howard-Mithyantha -McCanne teaches:

The method of claim 3.

McCanne teaches:

The method of claim 3, further comprising causing the first router to provide a second advertisement to the network segment, the second advertisement informing the network segment of the availability of the second server (¶47 the two server devices (first router with second advertisement) utilize the routing advertisements to reflect server availability into the infrastructure of the network 300, Routers R.sub.4 and R.sub.3 (local router) are configured to listen to these reachability advertisements on their attached LANs 302 and 304, respectively ¶38 servers that are properly functioning and advertising their availability)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils -Howard-Mithyantha in light of McCanne in order to provide a very high availability and robustness when anycast is built on standard adaptive routing protocols and the service elements are clustered for redundancy, thus ensuring that requests are routed only to servers that are properly functioning and advertising their availability (McCanne ¶38).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Filsfils -Howard-Mithyantha as applied to claim 1 above, and further in view of Hoshihara (US 20160057659 A1).

Regarding Claim 6

Janakiraman-Filsfils -Howard-Mithyantha does not teach:

The method of claim 1, further comprising detecting that the load balancing trigger event has ended.

Hoshihara teaches:

The method of claim 1, further comprising detecting that the load balancing trigger event has ended (fig 14 ¶40 Based on the control message that is received from the DPI unit 101, the TMS 100 analyzes Attach signaling messages, predicts transitions in congestion, detects a sign of congestion, and instructs the load balancer to balance load ¶111 When it is determined in Step 1401 that the current input rate is less than the control threshold (load balancing trigger), on the other hand, load balancing control is unnecessary, and the processing is therefore ended (load balancing trigger has ended)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils -Howard-Mithyantha in light of Hoshihara in order to predict transitions in congestion, detecting a sign of congestion, and instructing the load balancer to balance load (Hoshihara ¶40).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Filsfils -Howard-Mithyantha -Hoshihara as applied to claim 6 above, and further in view of Boyd (US 20200128071 A1).

Regarding Claim 7

Janakiraman-Filsfils -Howard-Mithyantha -Hoshihara does not teach:

The method of claim 6, further comprising, dismantling the logical tunnel between the first router and a second router based on detecting that the load balancing trigger event has ended.

Boyd teaches:

The method of claim 6, further comprising, dismantling the logical tunnel between the first router and a second router based on detecting that the load balancing trigger event has ended (¶45 a controller may become overloaded, requiring other controllers to take over its managed OLTs, meaning that new tunnels need to be created, each tunnel can be created with a time limit. If a tunnel remains idle (i.e., no message is exchanged via the tunnel) beyond such a time limit, the tunnel can be disconnected, and the OLT at one end of the tunnel can be discovered and managed by other controllers. This provides a solution to the problem of controller failover as well as load-balancing)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils -Howard-Mithyantha -Hoshihara in light of Boyd in order to provide a solution for managing overloaded controllers with the dynamic creation or deletion of tunnels based on need (Boyd ¶45).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Filsfils -Howard-Mithyantha as applied to claim 1 above, and further in view of Rawat (US 20180375828 A1).

Regarding Claim 8

Janakiraman-Filsfils -Howard-Mithyantha does not teach:

The method of claim 1, wherein the logical tunnel is protocol agnostic.

Rawat teaches:

The method of claim 1, wherein the logical tunnel is protocol agnostic (¶53 tunnel agents may be backend service protocol agnostics so that, like the tunnel servers, the same agent installation can talk to multiple backend services which require different protocols (e.g. HTTP, FTP, etc.) for communication)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils-Howard-Mithyantha in light of Rawat in order for the tunnel agents instances to be configured to handle message forwarding requests for multiple backend servers (Rawat ¶53).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Filsfils-Howard-Mithyantha as applied to claim 1 above, and further in view of Merino Vazquez (US 20200280605 A1).
Regarding Claim 9

Janakiraman-Filsfils-Howard-Mithyantha does not teach:

The method of claim 1, wherein the second server is associated with a server farm.

 Merino Vazquez teaches:

The method of claim 1, wherein the second server is associated with a server farm (¶63 the load balancer node 130 may also be implemented as processing resources in a server farm).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Filsfils-Howard-Mithyantha in light of Merino Vazquez in order to provide a load balancer node that is configured to support data communication (Merino Vazquez ¶11).

Claim 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman (US 11336573 B2) in view of Filsfils () and further in view Howard (US 10033627 B1). 
Regarding Claim 10

Janakiraman teaches:

A system, comprising: a network segment (col 7 lines 45-55 fig. 1A region 104A (network segment) The public cloud networks 102a, 102b include two regions 104a, 104b, and 104c, 104d, respectively, (collectively referred to as regions 104 (network segments); 

a local router associated with the network segment col 6 lines 60-67 if the service VPC is overloaded (based on monitoring), fig. 1C region 104 A with VPC (resources in the form of a datacenter comprising a lot of server as illustrated in fig. 3), col 11 lines 50 to 60 the resources and/or server computers 302 may include, or correspond to, the VPCs 106 described herein (CSR 118 with a route table 122) associated with a first server);

a first server associated with the local router col 6 lines 60-67 if the service VPC is overloaded (based on monitoring), fig. 1C region 104 A with VPC (resources in the form of a datacenter comprising a lot of server as illustrated in fig. 3), col 11 lines 50 to 60 the resources and/or server computers 302 may include, or correspond to, the VPCs 106 described herein (CSR 118 with a route table 122) associated with a first server); and 

a control server configured to: monitor at least one performance characteristic associated with the network segment col 6 lines 60-67 if the service VPC is overloaded (based on monitoring), fig. 1C region 104 A with VPC (resources in the form of a datacenter comprising a lot of server as illustrated in fig. 3); and 


based on determining that the at least one performance characteristic associated with the network segment falls below a threshold: causing creation of a logical tunnel between the local router and a remote router, the remote router being associated with a second server (col 5 lines 45-65 (IPSec)/generic routing encapsulation (GRE) tunnels may span between two CSR instances (router in another region associated with a server in another VPC) across regions, different tunnels are provided within each CSR (cloud router) to represent different legs/combinations (e.g., segments) of the service chain, col 10 lines 25-55 in order to provide load balancing within the service VPC 106i, the CSR 118a may route the data packet to a particular service A instance in the VPC 106i. The cloud controllers 112 may manage the load balancing among instances within service VPCs); and 

Janakiraman does not teach:

logically associating the second server with the local router such that the local router load balances network traffic using the first server and the second server.

Howard teaches:

logically associating the second server with the local router such that the local router load balances network traffic using the first server and the second server (col 5 lines 15-55 The content provider 104 illustrated in FIG. 1 corresponds to a logical association of one or more computing devices associated with a content provider. Specifically, the content provider 104 can include a web server component 110 corresponding to one or more server computing devices for obtaining and processing requests for content (such as Web pages) from the client computing devices 102, col 6 lines 1-10 server components 118 and 124 are considered to be logically grouped, regardless of whether the components, or portions of the components, are physically separate); Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman in light of Howard in order to facilitate the delivery of requested content, such as Web pages and/or resources identified in Web pages, through the utilization of a content delivery network (“CDN”) service provider (col 1 lines 45-55).



Regarding Claim 16

Janakiraman teaches:

A method, comprising: monitoring a network segment (col 7 lines 45-55 fig. 1A region 104A (network segment) The public cloud networks 102a, 102b include two regions 104a, 104b, and 104c, 104d, respectively, (collectively referred to as regions 104 (network segments),


the network segment being associated with a local router, the local router routing network traffic to a first server (col 6 lines 60-67 if the service VPC is overloaded (based on monitoring), fig. 1C region 104 A with VPC (resources in the form of a datacenter comprising a lot of server as illustrated in fig. 3), col 11 lines 50 to 60 the resources and/or server computers 302 may include, or correspond to, the VPCs 106 described herein (CSR 118 with a route table 122) associated with a first server); 

detecting a load balancing trigger event associated with the first server (col 6 lines 60-67 if the service VPC is overloaded (based on monitoring), fig. 1C region 104 A with VPC (resources in the form of a datacenter comprising a lot of server as illustrated in fig. 3); 

based on detecting the load balancing trigger event, causing creation of a logical tunnel between the local router and a remote router, the remote router being associated with a second server (col 5 lines 45-65 (IPSec)/generic routing encapsulation (GRE) tunnels may span between two CSR instances (router in another region associated with a server in another VPC) across regions, different tunnels are provided within each CSR (cloud router) to represent different legs/combinations (e.g., segments) of the service chain, col 10 lines 25-55 in order to provide load balancing within the service VPC 106i, the CSR 118a may route the data packet to a particular service A instance in the VPC 106i. The cloud controllers 112 may manage the load balancing among instances within service VPCs);

Janakiraman does not teach:



logically associating the second server with the local router; and causing the local router to route network traffic associated with the network segment to the second remote server.

Howard teaches:

logically associating the second server with the local router (col 5 lines 15-55 The content provider 104 illustrated in FIG. 1 corresponds to a logical association of one or more computing devices associated with a content provider. Specifically, the content provider 104 can include a web server component 110 corresponding to one or more server computing devices for obtaining and processing requests for content (such as Web pages) from the client computing devices 102, col 6 lines 1-10 server components 118 and 124 are considered to be logically grouped, regardless of whether the components, or portions of the components, are physically separate); and 

causing the local router to route network traffic associated with the network segment to the second remote server (col 5 lines 15-55 The content provider 104 illustrated in FIG. 1 corresponds to a logical association of one or more computing devices associated with a content provider. Specifically, the content provider 104 can include a web server component 110 corresponding to one or more server computing devices for obtaining and processing requests for content (such as Web pages) from the client computing devices 102).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman in light of Howard in order to facilitate the delivery of requested content, such as Web pages and/or resources identified in Web pages, through the utilization of a content delivery network (“CDN”) service provider (col 1 lines 45-55).


Regarding Claim 17
Janakiraman-Howard teaches:

The method of claim 16.

Howard teaches:

The method of claim 16, wherein the network segment is a first network segment, the method further comprising causing a second network segment to route network traffic via the second server instead of the first segment server (col 5 lines 15-55 The content provider 104 illustrated in FIG. 1 corresponds to a logical association of one or more computing devices associated with a content provider. Specifically, the content provider 104 can include a web server component 110 corresponding to one or more server computing devices for obtaining and processing requests for content (such as Web pages) from the client computing devices 102).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman in light of Howard in order to facilitate the delivery of requested content, such as Web pages and/or resources identified in Web pages, through the utilization of a content delivery network (“CDN”) service provider (col 1 lines 45-55).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Howard as applied to claim 10 above, and further in view of Mithyantha (US 20130339544 A1).

Regarding Claim 11

Janakiraman-Howard does not teach:

The system of claim 10, wherein the first server and the second server have at least one equivalent route metric.

Mithyantha teaches:

The system of claim 10, wherein the first server and the second server have at least one equivalent route metric (¶58 load balancing of servers 106 in responding to requests from clients 102. ¶93 the appliance 200 may comprise a router ¶249 each intermediary device (first router)  may use the same predetermined values for the advertised one or more connection metrics, such that the router considers each path to be equal cost, so that it may load balance among the paths and corresponding nodes and virtual servers (first and second server). Thus, in some embodiments, advertising the IP address and routing metric or metrics may result in installing ((adding additional resources to the an existing network)) equal cost multi-path routes to the cluster on the router

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Howard in light of Mithyantha in order to provide a system and method for using equal cost multi-path routing for traffic distribution in a cluster environment (Mithyantha ¶3).


Claims 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Howard as applied to claim 10 above, and further in view of McCanne (US 20030105865 A1).


Regarding Claim 13

Janakiraman-Howard does not teach:

The system of claim 10, wherein the network resource is part of an Anycast network.

McCanne teaches:

The system of claim 10, wherein the network resource is part of an Anycast network (¶29 anycast address and to create new routing protocols and service interfaces that are "anycast aware." (Anycast network) ¶31 advertisement of anycast addresses to a central authority and associates a large block of anycast addresses with a single, well-connected backbone network, ¶80 Each ARN is capable of advertising routing reachability to the anycast address space owned by the service-node infrastructure)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Howard in light of McCanne in order to provide a very high availability and robustness when anycast is built on standard adaptive routing protocols and the service elements are clustered for redundancy, thus ensuring that requests are routed only to servers that are properly functioning and advertising their availability (McCanne ¶38).



Regarding Claim 14

Janakiraman-Howard -McCanne teaches:

The system of claim 10.

McCanne teaches:

The system of claim 10, wherein the second server provides an advertisement to the local router (¶47 the two server devices (first router with second advertisement) utilize the routing advertisements to reflect server availability into the infrastructure of the network 300, Routers R.sub.4 and R.sub.3 (local router) are configured to listen to these reachability advertisements on their attached LANs 302 and 304, respectively ¶38 servers that are properly functioning and advertising their availability)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Howard in light of McCanne in order to provide a very high availability and robustness when anycast is built on standard adaptive routing protocols and the service elements are clustered for redundancy, thus ensuring that requests are routed only to servers that are properly functioning and advertising their availability (McCanne ¶38).

Regarding Claim 18

Janakiraman-Howard does not teach:

The method of claim 17, wherein the second server provides an advertisement to the first network segment and the second network segment.  

McCanne teaches:

The method of claim 17, wherein the second server provides an advertisement to the first network segment and the second network segment(¶47 the two server devices (first router with second advertisement) utilize the routing advertisements to reflect server availability into the infrastructure of the network 300, ¶38 servers that are properly functioning and advertising their availability)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Howard in light of McCanne in order to provide a very high availability and robustness when anycast is built on standard adaptive routing protocols and the service elements are clustered for redundancy, thus ensuring that requests are routed only to servers that are properly functioning and advertising their availability (McCanne ¶38).

Regarding Claim 19
Janakiraman-Howard -McCanne teaches:

The method of claim 18.

McCanne teaches:

The method of claim 18, wherein the advertisement comprises an Anycast network address (¶29 anycast address and to create new routing protocols and service interfaces that are "anycast aware.", ¶31 advertisement of anycast addresses to a central authority and associates a large block of anycast addresses with a single, well-connected backbone network, ¶80 Each ARN is capable of advertising routing reachability to the anycast address space owned by the service-node infrastructure, Motivation
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Howard in light of McCanne in order to provide a very high availability and robustness when anycast is built on standard adaptive routing protocols and the service elements are clustered for redundancy, thus ensuring that requests are routed only to servers that are properly functioning and advertising their availability (McCanne ¶38).




Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman-Howard as applied to claim 10 above, and further in view of Boyd (US 20200128071 A1).

Regarding Claim 15

Janakiraman-Howard does not teach:

The system of claim 10, wherein the control server is further configured to cause dismantling of the logical tunnel between the local router and the remote router based, at least in part, on the performance characteristics.

Boyd teaches:

The system of claim 10, wherein the control server is further configured to cause dismantling of the logical tunnel between the local router and the remote router based, at least in part, on the performance characteristics (¶45 a controller may become overloaded, requiring other controllers to take over its managed OLTs, meaning that new tunnels need to be created, each tunnel can be created with a time limit. If a tunnel remains idle (i.e., no message is exchanged via the tunnel) beyond such a time limit, the tunnel can be disconnected, and the OLT at one end of the tunnel can be discovered and managed by other controllers. This provides a solution to the problem of controller failover as well as load-balancing)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Howard in light of Boyd in order to provide a solution for managing overloaded controllers with the dynamic creation or deletion of tunnels based on need (Boyd ¶45).


Regarding Claim 20

Janakiraman-Howard does not teach:

The method of claim 16, further comprising dismantling the logical tunnel between the local router and the remote router.

Boyd teaches:

The method of claim 16, further comprising dismantling the logical tunnel between the local router and the remote router (¶45 a controller may become overloaded, requiring other controllers to take over its managed OLTs, meaning that new tunnels need to be created, each tunnel can be created with a time limit. If a tunnel remains idle (i.e., no message is exchanged via the tunnel) beyond such a time limit, the tunnel can be disconnected, and the OLT at one end of the tunnel can be discovered and managed by other controllers. This provides a solution to the problem of controller failover as well as load-balancing)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Janakiraman-Howard in light of Boyd in order to provide a solution for managing overloaded controllers with the dynamic creation or deletion of tunnels based on need (Boyd ¶45).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/           Examiner, Art Unit 2445